OPINION ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant vigorously urges this court to consider his Bills of Exception Nos. 1-4 and insists that Bill of Exception No. 3 contained in said instrument reflects error.
There are two fundamental defects apparent in this document :
1. It is an effort to incorporate in one instrument with one certificate four separate and distinct bills of exception. A very similar instrument was held by this court in Field v. State, 155 Texas Grim. Rep. 137, 232 S.W. 2d 717, to be multifarious.
2. Parts of this instrument appear in question and answer form without a certificate from the judge that, in his opinion, such form was necessary. This character of bill cannot be considered; Texas Digest, Criminal Law, 1091 (11).
Appellant suggests that this court treat as surplusage much of the evidence in question and answer form found in his purported Bill of Exception No. 3 and center our attention on one question and answer found therein. In order to do this, we would be required to overlook the many prior decisions and the applicable statutes which provide that a bill of exception shall contain “so much of the evidence as may be necessary to explain, and no more.”
Out of deference to counsel’s scholarly presentation before this court, we will discuss the possibility of injury to him by the question:
“Mrs. Briggs, did Billy Gene, your son, report to you any incident that had occurred that afternoon between him and the defendant, Leonard Dickerson?”
And the answer:
“Yes, sir.”
Appellant contends this report was made some two and one half hours after the crime was committed and, therefore, was not a res gestae statement and does not fall within either of the other two theories of admissibility which exist in such cases. Mrs. Briggs was not the only person to whom the injured party had reported the attack. Had she been, a more serious question would have been presented here. The record in this case reflects, however, that immediately upon escaping from appellant, the *604injured party came to Mrs. Jean Oliver, his cousin, and "did report an incident to me that had occurred between him and the defendant.” This was clearly res gestae and admissible. This was practically the same information placed in evidence by Mrs. Briggs. This being the situation, we are not impressed with the possibility of injury to appellant.
Appellant’s motion for rehearing is overruled.